       Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 1 of 29



GEORGIA M. PESTANA, ESQ.
Corporation Counsel of the City ofNew York
Attorney for Plaintiff City ofNew York
100 Church Street, Room 20-093
NewYork,NewYork          10007
Of Counsel: Gerald E. Singleton, Esq.
Office: (212)356-2036
Fax: (212) 356-2038
Cell: (917) 734-7906
gsinglet@.law.nyc. gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF NEW YORK,

                                    Plaintiff,
                                                                   Civil ActionNo.
             v.-

RoBERT c.LoPEZ, an         individual,                             2L CIV ' 7862
                                    Defendant.

                                             _____--_-______   x   COMPLAINT

       Plaintiff, the City of New York (the ooCiff"), by its attorney, Georgia M.            Pestana,


Corporation Counsel of the City of New York, for its Complaint against defendant Robert G.

Lopez ("Lopez"), alleges as follows   :



                                      NATURE OX'ACTION

       1.      This is an action for trademark counterfbiting, fblse designation of origin, and untair

competition under the federal Lanham Act, and associated common law and statutory claims under

New York state law, based upon Defendant Lopez's willful infringement of trademarks and service

marks owned by the City in connection with his branding and promotion of cannabis-related goods

and services using spurious marks that are virtually identical and substantially indistinguishable

from several of the City's most recognizable and iconic trademarks.



                                                   L
        Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 2 of 29



       2.      As illustrated by the side-by-side comparison below, Defendant Lopezhas copied

several well-known federally registered trademarks and service marks owned by the City to create

various NYC NEW YORK CANNABISTM marks, including "NYC direct", "NYC New York

Cannabis", and "New York Cannabis Department          of Cultivation" (collectively   referred to

hereinafter as the "NYC NEW YORK CANNABIS Marks") ,.

     The    City's Registered Marks         Dft.'s NYC New York Cannabis Marks




                                                                wt
                                                                direct




                fitv
                [''arlis
                           r,f Ncw Yorh
                           & Rucrcntinn
                                                              rTt
                                                              t{ew Yorh C.nnabb




                                               2
         Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 3 of 29




                 NEW YORK CM/                                           -
                 r-I
                 --I,

                    ( I \ r li   \l
                        t'\riK




        3.      Defendant Lopez rejected the City's demand to cease and desist his infringing

conduct and has instead expanded his unlawful use of the NYC NEW YORK CANNABIS Marks.

Defendant is selling a variety        of goods and apparel bearing the infringing marks, including

snapback hats, hoodies, t-shirts, decals, and pouches for cannabis. Over the last several months,

Defendant has progressively expanded his use of the infringing marks and is now also offering

trademark licensing and cannabis-related business consulting services to third parties. The City

recently leamed that Defendant has obtained New York state trademark and service mark

registrations and has also applied for federal trademark and service mark registrations covering his

expanded use of his     NYC NEW YORK CANNABIS Marks, thereby markedly ratcheting up the

threat of irreparable injury and damage to the City.

        4.      The use of virtually identical iterations of the City's registered marks by Defendant

is   unquestionably actionable as trademark infringement because an appreciable number             of

consumers    will mistakenly believe that Defendant's goods and services are sponsored, endorsed




                                                    3
        Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 4 of 29




and/or affiliated with the City and because the use of such spurious marks   will tarnish and dilute

the acquired distinctiveness and value of the City's registered marks.

       5.      Defendant Lopezhas a history of copying and mimicking well-known trademarks

in order to capitalize and trade upon the goodwill associated with such marks; and he currently

sells a number of different snap-back hats bearing marks that closely resemble iconic trademarks

owned by third parties, such as       I ? NY, the S.F. Giants, the NFL, the Los Angeles Lakers,   the

Olympics, and the Las Vegas Welcome sign.

       6.      Defendant does not deny his slavish copying the City's marks to create his NYC

NEW YORK CANNABIS Marks, but instead, citing 20+ years of experience as a non-lawyer

managing intellectual property, has frivolously asserted that his liberal borrowing and adulteration

of the City's iconic marks is permissible and defensible as a'ofair use" and "parody."


                                                PARTIES

        7.     The City is a municipal corporation organized pursuant to the laws of the State     of

New York, with its principal offices in the State of New York, County of New York.

        8.     Defendant Lopezis a citizen and resident of the State of New York, County ofNew

York, residing at230 Clinton Street, Apt. 1lC, New York, NY 10002 and operating a retail store

located at 40 Clinton Street, New York,       NY 10002   and an online store at www.lesclothine.com


and www.nyc-cannabis5    3   7.nyc.


                                      JURISDICTION AND VENUE
        g.     This Court has jurisdiction pursuant to 15 U.S.C. $ 1121, 28 U.S.C. $$ 1331,

1338(a), l33S(b) and 1367, and the doctrine of pendent jurisdiction.

        10.    Venue is proper in this district pursuant to 28 U.S.C. $$ 1391(b) and (c).




                                                    4
        Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 5 of 29




                                            F'ACTS

The Citv's Federallv Resistered Marks

       11.     The City owns valid and subsisting federal registrations in a number of classes

covering souvenir merchandise for trademarks and service marks used by City agencies, including

the NYC Department of Parks and Recreation, the NYC Department of Sanitation, and the NYC

Department of Transportation (hereinafter referred to as the "City Marks"), all of which have been

and continue to be in use in commerce, as follows:


 USPTO Reg. No.
                                             Mark                           Issue Date    Goods/Service

                                                                                          Class 35 -
                                                                             81t912009    Promoting
      3668124                                                                             business and
                                                                                          tourism in the Nevr
                                                                                          York metropolitan
                                                                                          area, namely,
                                                                                          promoting the
                                                                                          services of others
                                                                                          in the fields of
                                                                                          tourism,
                                                                                          conventions,
                                                                                          restaurants, retail
                                                                                          stores, cultural
                                                                                          activities, business
                                                                                          and business
                                                                                          investment in New
                                                                                          York City through
                                                                                          the distribution of
                                                                                          printed, video,
                                                                                          online, and audio
                                                                                          promotional
                                                                                          materials, press
                                                                                          releases, press
                                                                                          conferences, and
                                                                                          the rendeiing of
                                                                                          sales promotion
                                                                                          advice; providing
                                                                                          promotion of
                                                                                          special events

                                                                                          Class 41 -
                                                                                          Entertainment,
                                                                                          namely, productiol
                                                                                          and presentation c
                                                                                          events in the
                                                                                          nature of live shora
                                                                                          performances, live
                                                                                          music concerts,



                                                5
 Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 6 of 29



                                                                   performances
                                                                   cultural events




38s8973                                               tjlt2l20l0   Class 25 -
                                                                   Clothing; namely,
                                                                   caps, t-shirts and
                                                                   sweatshirts




                                                                   Class 28 - Toys
                                                                   and sporting
                                                      2122120 11
3921788                                                            goods, namely, to1
                                                                   model cars, stuffet
                                                                   toy animals, toy
                                                                   dolls and
                                                                   accessories
                                                                   therefor, articulate
                                                                   toy figurines, toy
                                                                   banks, and
                                                                   Christmas tree
                                                                   ornaments




                                                                   Class 35 -
                                                      t213012014   Providing on-line
466t89s                                                            web directory
                                                                   services featuring
                                                                   hyperlinks to the
                                                                   websites of
                                                                   municipal service
                                                                   agencies and
                                                                   departments of the
                                                                   City of New York




                                6
 Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 7 of 29




3122929
                                                      81U2006     Class 25     -
                                                                  Clothing, namely t
                                                                  shirts, sweatshirts,
                                                                  and baseball caps

                                                                  Class   4l --
                                                                  Education and
                                                                  entertainment
                                                                  services in the fielt
                         City of New York                         of providing
                                                                  recreational park
                         Parks & Recreation                       services and
                                                                  providing facilities
                                                                  for recreation   .



                                                                  activities


                                                                  Class 28 - Toys
                                                      211912008
3386271                                                           and sporting
                                                                  goods, namely, to1
                                                                  model cars, stuffet
                                                                  toy animals, toy
                                                                  dolls and
                                                                  accessories,
                                                                  articulated toy
                                                                  figurines, toy
                                                                  banks, and
                          City of New York                        Christmas tree
                          Parks & Recreation                      ornaments



                                                                  Class 25     .
                                                                  Clothing, namely, t
3780909                                               412712010
                                                                  shirts, sweatshirts,
                                                                  rain jackets and
                                                                  slickers, and
                                                                  baseball caps

                                                                  Class 41 -
                                                                  Education and
                                                                  entertainment
                                                                  services in the fielt
                                                                  of providing
                                                                  recreational park
                                                                  services and
                                                                  providing facilities
                                                                  for recreation
                                                                  activities




                                  7
 Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 8 of 29



                                                                   Class 19 - lton-
                                                      312712007    luminous, non-
3221,347                     ( I \ I li,\l                         mechanical signs
                                                                   made out of
                                t'\titr                            laminated plastic




                                                                   Class 19 - tton-
                                                      312712007    luminous, non-
3221348                     I'li()51'l (     I
                                                                   mechanical signs
                                                                   made out of
                                 l'\lil(                           laminated plastlc




                                                                   Class 25    - r-
                                                      s1712006     shirts, sweatshirts,
3065742                                                            scarves, neckties
                                                                   and baseball caps

                                                                   Class 28 -toys
                                                                   and playthings,
                                                                   namely toy model
                                                                   cars, stuffed toy
                                                                   animals, toy dolls
                                                                   and accessories,
                                                                   molded plastic toy
                                                                   figurines, toy
                                                                   banks, Christmas
                                                                   tree ornaments,
                                                                   and jigsaw puzzlet


                                                                   Class 21 -
                                                      1112712007   Houseware and
334s02                                                             glasses, namely,
                                                                   coffee mugs,
                                                                   lunchboxes,
                                                                   therrnal insulated
                                                                   containers for fooc
                                                                   and beverages,
                                                                   drinking glasses,
                                                                   dishes and plates

                                                                   Class'2l -
                                                      212712018    Houseware and
s410509                                                            glasses namely,
                                                                   coffee mugs,
                                                                   thermal insulated
                                                                   containers for fooc
                                                                   or beverage,
                                                                   drinking glasses,
                                                                   glass carafes,
                                                                          dishes

                                    8
 Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 9 of 29



                                                                  plastic water
                                                                  bottles sold empty


                                                                  Class 28 -toys
                                                      3lt3l20t8   and playthings,
s24t544                                                           namely, toy model
                                                                  cars, stuffed toy
                                                                  animals, toy dolls
                                                                  and accessories,
                                                                  molded plastic toy
                                                                  figurines, toy
                                                                  banks, Christmas
                                                                  tree ornaments,
                                                                  and jigsaw puzzlet

                                                                  Class 25 -
                                                      3lt3l20r8   Clothing, namely,
5421s46                                                           T-shirts,
                                                                  sweatshirts,
                                                                  scarves, neckties,
                                                                  hoodies and
                                                                  baseball caps




                                                                  Class 14 -
                                                      sl8l20t8    Jewelry, namely,
5461872                                                           watches, pins,
                                                                  rings, cuff links,
                                                                  chains, bracelets
                                                                  made of precious
                                                                  metals and their
                                                                  alloys and jewelry
                                                                  made of precious
                                                                  metals or coated
                                                                  therewith

                                                                  Class 21    -
                                                                  Housewares and
                                                      121412007
3350450                                                           glasses, namely,
                       NEW YORK CIW                               mugs, lunch boxes

                       I                                          thermal insulated
                                                                  containers for fooc




                       ---
                             -,r                                  or beverages,
                                                                  drinking glasses,
                                                                  dishes and plates

                             ---                                  Class 25 -
                                                                  Clothing, namely,
                                                                  T-shirts,
                                                                  sweatshirts,
                                                                  scarves, nbckties,
                                                                  baseball caps,
                                                                  sweatpants,
                                                                  sweatbands, pants
                                                                  shorts, jackets,
                                                                  pullovers, boxers,
                                                                  and hats


                                   9
        Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 10 of 29




        12.    True copies of the Registration Certificates issued by the USPTO for the City Marks

are collectively annexed hereto as Exhibit A.

        13.    U.S. Reg. No. 3658124 3858973; 3921788; 4661895; 3122929; 3386271;

3780909; 3221347 ; 322t348; 30657 42; and 3345202 are incontestable pursuant to U.S.C. $ I 065.

        14.    The City Marks and the associated common law rights have been used continuously

by the City and its authorized licensees.

        15.    The City Marks are inherently distinction and/or have become distinctive.

        16.    The City operates and maintains an extensive merchandise licensing progfttm,

administered by the NYC    & Company        as the exclusive agent for the licensing   of all of the Crty's

various trademarks, pursuant to which a wide variety of officially licensed souvenir merchandise

bearing the City Marks, including the registered marks shown above, is sold to the general public.

        17.    Offrcially licensed City merchandise generally bears a hologram, hangtag, label

and/or packaging identiffing the City's marks as trademarks that are owned by the City.

        18.    At all relevant times, Defendant Lopezwas aware of the City's ownership                 and


claimed exclusive rights in the City Marks for goods and services.

Defendant's Use of the NYC NEW YORK CANNABIS Marks

        19.    At all relevant times, Defendant Lopezwas aware that the City's was selling t-shirts

and other merchandise bearing the City Marks.

        20.    Upon information and belief,          in late November or early December              2020,

Defendants first began offering and selling t-shirts, hoodies and caps under the NYC NEW YORK

CANNABISTM as shown in the images below:




                                                    10
         Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 11 of 29




          21.    Defendant Lopez knowingly copied the City Marks in creating his NYC NEW

YORK CANNABIS Marks.

          22.    Defendant Lopezis using the NYC NEW YORK CANNABIS Marks as trademarks

and/or service marks to identiff the source and origin of goods and services associated with such

marks.

          23.    Upon information and beliel sometime in 2018, Defendant Lopezbegan operating

a   retail store locate d at 40 Clinton Street, New York, NY 1 0002, selling clothing and apparel under

the name LES Clothing Co.

                                                   I7
       Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 12 of 29



       24.     Upon information and belief, in March 2020, Defendant Lopez closed the retail

store at 40 Clinton Street, New York   NY   1002 due to the Covid-19 pandemic.

       25.     Upon information and belief, in November 2020, Defendant Lopez reopened the

retail store at 40 Clinton Street, New York NY 10002..

       26.     Upon information and belief, Defendant Lopez uses social media, including

Facebook and Instagram, to promote the NYC NEW YORK CANNABIS Marks.

       27.     Upon information and belief, Defendant Lopez has given away free marijuana to

purchasers of goods bearing   theNYC NEW YORK CANNABIS Marks.

        28.    Upon information and belief on or about November 23,2020,Defendant Lopez set

up an Instagram webpage at www.nyc.cannabis.537 (the "Instagram Webpage"), with the first post

stating, in relevant part, "take note of this iconic logo ahead of the wave   @   stay tuned for all your


cannabis related news...info and merchandise      - -advertise and promote your cannabis products

withus!!!Formoreinfoorforanyinquiriescontactusat@,''
accompanying the following image:




                                                  L2
       Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 13 of 29




       29   .   On Decemb er 2, 2020, Defendant Lopez posted the following image on the

                                              oonew
Instagram Webpage, stating, in relevant part,       merch and accessories in productionoo:




       30.      On December 3,2020,Defendant Lopezposted the following image on the

                                              oonew
Instagram Webpage, stating, in relevant part,       #Merchalert - -#Snapbacks and

                                                                          ooonline
#VinvlStickers available at 40 Clinton Street #LeSNyC #LowerEastSide                 shop" launching

ASAP":




        31.         On December 3,2020, Defendant Lopezposted the following image on the

Instagram Webpage, statingo in relevant part, "new #Merch alert - -#Hoodie season status




                                                13
        Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 14 of 29



#l-Ieavyweight #Authentic #Goods #NewYork work - - temporarily available at

www.lesclothing.com - - sizes Small through 3X":




        32.       On December 3, 2020, Defendant Lopez posted the following image on   the

Instagram Webpage, stating, in relevant part, "Our #NyC #NewYorkCannabis #Snapback is now

available at 40 Clinton Street #LeSNyC www.lesclothing.com #FreeShipping":


  "l*;;-.- 'f;"

                      ,i




                                             t4
       Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 15 of 29




       33.           In early December 2020, one of the City's             licensees contacted the City's

licensing agent, NYC        &   Company, regarding Defendant's NYC New York CannabisrM branded

merchandise.

       34.           In early December 2020, an attorney in the New York City Law Department

contacted Defendant Lopez by telephone and made a demand that he cease and desist from using

the NYC New York CannabisrM mark in connection with the sale of clothing or other goods or

services, which demand was rejected by DefendantLopez.

       35.           On December 3, 2020, Defendant Lopez posted the following image on
                                                               oofunny
Facebook and the Instagram Webpage, stating, in relevant part,         story is I haven't even been

building this brand for a fi.rll 30 days and we already above the radar - - got contacted yesterday

by New York City's Law Department Senior Counsel of the Affirmative Litigation Department
                                                                              .'NYC" logo...in short form
Gerald Singleton, Esq." regarding my use of the City of New York's

I told him to eat a dick with salt...pepper...and ketchup...quickly let him know that I come from       a


20 plus year background in Intellectual Property and that              I   managed the #Trademark and

#Copyright department of a NYC IP Firm for 13 years in which I resigned from in 2013...to(sic)

long to elaborate on in a single post but I am very familiar with the 'ofair use" laws as well as the

laws and rules regarding "parody" uses of certain designs and/or logos that are permissible...NYC

as used by the   city is   a geographically descriptive mark that   clearly does not refer to NEW YORK

CANNABISrM...there is no other NYC business owner that is in a better position to challenge the

city on this issue and I been building and enforcing my own LOWER EAST SIDETM trademark

for over   a decade and at this    point have filed over 43 infringement actions in federal court naming

                                                         o'Corporate
over 160 Defendants that for the most part have all been             Giants" - - I'm ready to engage

in any level of #LegalWarfare with them and actually all they did was let me know I'm on to


                                                      15
       Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 16 of 29




something big and they intimidated by my abilities and capabilities #ThankYou in advance "CITY

OF NEW YORK" you interested in licensing this property from me for when "cannabis" products

and services become legal in New York? Holla at #TrademarkRob and let's talk some terms and

numbers...   I'll   take 2.5   mil C   0 C within the next 30 days if you act expeditiously...after that the
number going up #BigBusiness #ReallifeMonopoly I used it first in #Commerce in connection

with the offering and sale of goods and services #ChessMoves #CheckMate - - David vs Goliath"

(highlighting added):




       36.          On May 19, 2021, Defendant Lopez registered a domain name for a website at

www.nyc-cannabis537.nyc, through which he is now operating an online store selling t-shirts and

snapback hats bearing Defendants' NYC New York CannabisrM trademarks, including a t-shirt


                                                         16
        Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 17 of 29




with a mashup of logos on the back of the shirt that are substantially similar to the City's registered

marks, as shown below:




        37.     On June 7, 2021, Defendant Lopez filed a trademark and copyright infringement

complaint in this Court, captioned Robert G. Lopez v. Cookies SF. LLC. et a1.. 21 Civ. 5002 (RA),

claiming infringement of his alleged NYC NEW YORK CANNABISTM marks, which complaint

contains copies ofNew York State trademark and service mark registrations that have been issued

to Defendant Lopez.


Defendant's New York State Trademark and Service MarkRegistrations

        38.     Defendant Lopez was issued New York state trademark registration, R 33743, on

December 15,2020, with a claimed date of first use of November 14,2020, in Class 25,for goods

("hoodies, sweaters, caps and t-shirts"), bearing the following mark:

                                                   t7
       Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 18 of 29




  New York Cannabls


       39.      Defendant Lopez was issued New York State service mark registration, S 25230,

on April   8,202l,with a claimed date of first use of November 23,2020, in Class 35, for services

("advertising the brands, goods and services of others; business management and consultation

services; providing online business information and news on cannabis products, services and legal

developments"), under the following mark:




New York Cannabis

        40.     Defendant Lopez was issued New York State service mark registration, S 25231,

on April 8,2021, with a claimed date of first use of November 23,2020, in Class 39, for services

("education and entertainment services, namely, providing a website featuring information in the

nature of current news and events on cannabis, the cannabis industry and products containing

cannabis products, services and legal developments"), under the following mark:




New York Cannabis

        41.     True copies of the New York State trademark and service mark registrations issued

to Defendant Lopez are collectively annexed hereto as Exhibit B.

                                                18
          Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 19 of 29




Defendant's Annlications for Federal Trademark and Service Mark Reeistrations

         42.        On November 15, 2020, Defendant Lopez filed an application with the USPTO

(Serial No. 90320 532) to register the mark shown below as a service mark in Intemational Class

35, with a claimed date of first use in commerce of November 14,2020, for the following services:

"Advertising services, namely, promoting the brands, goods and services of others; Business

management and consultation; Retail store services featuring stickers, glass jars, packaging tubes,

mylar bags, ash trays, roll trays, grinders, packaging stickers and vinyl stickers; On-line retail store

services featuring stickers, glass jars, packaging tubes, mylar bags, ash trays, roll trays, grinders,

packaging stickers and vinyl stickers."




wt
New York Cannable



          43.       On May 24,2021, Defendant Lopez filed an application with the USPTO (Serial

No. 90731901) to register the mark shown below       as a service   mark in International Class 41, with

a claimed date of first use in commerce of November 23, 2020, for the following                services:


"Educational services, namely, providing information, news and legal developments in the

fields of cannabis products and cannabis cultivation; Providing a website featuring non-

downloadable articles in the field of cannabis news, information and legal developments;

Providing a website featuring non-downloadable photographs in the field of cannabis

products; Providing an Internet website portal featuring entertainment news and

information specifically       in the field of cannabis    products, services and cannabis legal

developments; Entertainment services             in the nature of production of videos and

                                                   19
          Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 20 of 29




photographs that document the promotion and operations of a New York based cannabis

business,"




Ner.r Yorh Calrnnbis



          44.         On May 26,2021, Defendant Lopez filed an application with the USPTO (Serial

No. 90736151) to register the mark shown below       as a service    mark in International Class 39, with

a claimed date of first use in commerce of      May I,2021, for the following services: "Delivery of

Smoking accessories and devices, namely, rolling papers, rolling machines, rolling trays, grinders,

smoking pipes, pocket machines for rolling cannabis, lighters, ashtrays, vape pens, smoking pipes

and cannabis product menus.; Transport and delivery of goods."




wt
New York CsnneblF



           45.        On May 31,2021, Defendant Lopez filed an application with the USPTO (Serial

No. 907453 72) to register the mark shown below       as a service   mark in International Class 45, with

a claimed date of first use in commerce of December 27, 2020, for the following services:

Licensing       of intellectual property in the field of trademarks and copyrights; "Licensing of
intellectual property rights."




TY|G
Nelv York Cannslrla


                                                    20
          Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 21 of 29




          46.     True copies of the online plectronic records maintained on thb USPTO Trademark

Electronic Search System (TESS) showing the cunent status of the foregoing applications are

collectively annexed hereto as Exhibit C.



                                               COUNT      I
                                TRADEMARI( COUNTERFEITING
                                      (ls u.s.c. $ 1114)
          47.     Plaintiff repeats and re-alleges the allegations of paragraphs I through 46   as   though

fully   set forth herein

          48.     Sections 32(l)(a)and ((b) of the Lanham Act, 15 U.S.C. $ 1114(1Xa) and (b),

provide, in relevant part, that any person who shall, without the consent of the registrant:

                (a)    use in commerce any reproduction, counterfeit, copy, or colorable imitation       of
                       a registered mark   in connection with the sale , offering for sale, distribution,
                       or advertising of any goods or services on or in connection with which such
                       use is likely to cause confusion, or to cause mistake, or to deceive;

                (b)    reproduce, counterfeit, copy, or colorably imitate a registered mark and apply
                       such reproduction, counterfeit, copy, or colorable imitation to labels, signs,
                       print, packages, wrappers, receptacles or advertisements intended to be used
                       in commerce upon or in connection with the sale, offering for sale, distribution,

                       ,,i.3$:lmr"*?Hff          :;:ffi il";i,',h";T','J::.:'x::n"nsuchuseis
shall be tiable in a civil action by the registrant for the remedies hereinafter provided.

          49.     Plaintiff is the owner of exclusive rights to the City Marks attached as Exhibit A,

all of which are in full force and effect.

          50.     In violation of 15 U.S.C. $ 1114, Defendant Lopez has willfully used numerous

designations in commerce in connection with the sale, offering for sale, distribution, or advertising

of goods and services that are counterfeits, or colorable imitations of the Plaintiff   s   registered City

Marks, which use is likely to cause confusion, or to cause mistake, or to deceive.



                                                    2t
          Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 22 of 29




          51.    Additionally, without the consent of the City, Defendant Lopez has applied

colorable imitations of the registered City Marks onto labels, signs, prints, packages, wrappers,

receptacles or advertisements intended to be used in commerce upon or in connection with the

sale, offering for sale, distribution, or advertising of goods and services, which use is likely to

cause confusion, or to cause mistake, or to deceive.

          52.     Defendant's NYC NEW YORK CANNABIS Marks are counterfeit marks

          53.     Defendant's NYC NEW YORK CANNABIS Marks are spurious designations that

are   virtually identical to and substantially indistinguishable from Plaintiff   s   registered City Marks.

          54.     The use in commerce by Defendant Lopez of virtually identical versions of the

Crty's registered trademarks and service marks is likely to cause confusion, mistake, and deception

among members of the public and the trade as to the source, origin, or sponsorship of Defendant's

goods and services.

          55.     Defendant Lopez, through both its so-called'oflagship" retail shop at 40 Clinton

Street, New York, New York 10002, and its online websites @ www.lesclothing.com and

www.nyc-cannabis537.nyc, is now marketing, selling and distributing a variety of unlicensed

merchandise bearing the infringing NYC NEW YORK CANNABIS Marks, including t-shirts,

hoodies, snap-back hats, and vinyl stickers.

          56.     Defendant Lopez uses social media, including a Facebook and Instagram, at

www.facebook.com/LESClothinsCo and www.instagram.com/nyc.cannabis.537l, to promote the

sale of his infringing clothing, which upon information and belief is also available for sale in

several retail locations in New York and other states.




                                                    22
        Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 23 of 29



        57   .   Upon information and belief, Defendant Lopez also licenses the NYC NEW YORK

CANNABIS Marks to third party companies to be used on various goods and services under his

direct control and authorization.

        58.      Defendant's use    of the NYC NEW YORK CANNABIS Marks constitutes
trademark infringement under Section 32        (l)   (a) and (b) of the Lanham Act, 15 U.S.C. $ l114

(lXa), and (b), in that, among other things, such use is likely to            cause confusion, deception and

mistake among the consuming public and trade, including "initial interest confusion" as to the

source, origin, endorsement, sponsorship and approval               of Defendant's advertising, marketing,

promoting producing, offering for sale and selling goods and services bearing such marks.

         59.     Defendant's acts complained of herein are willful and done with the intention of

trading upon the valuable goodwill built up by Plaintiff in the City Marks, or otherwise injuring

Plaintiff.

        60.      Defendant has failed to comply with Plaintifls demand to cease and desist from

engaging in such infringing activity.

        6I.      The City is suffering, and         will      continue   to suffer, irreparable injury unless
Defendant is enjoined from continuing to use the NYC NEW YORK CANNABIS Marks.                         .



        62.      The City has no adequate remedy at law.

         63.     By reason of the foregoing, the City has been injured in an amount to be determined

and is entitled to the remedies provided for   in   15   U.S.C. $$ 1114 et seq., including injunctive relief.

        64.      Defendant's willful acts and conscious blatant disregard for PlaintifPs rights,

Plaintiff is entitled to treble damages or statutory damages under l5 U.S.C. $ I117.

         65.     This is an exceptional case warranting an award of reasonable attorneys to the

prevailing party.



                                                         23
          Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 24 of 29




                                               COUNT     II
             F'ALSE DESIGNATION OF ORIGIN. AND UNFAIR COMPETITION
                                (ls U.S.c. $ 112s(a))
          66.      The City repeats and re-alleges the allegations ofparagraphs I through 65 as though

fully   set forth herein.

          67.      Sections a3 @) of the Lanham Act, 15 U.S.C. $ 1125(a), provides, in relevant part,

that:

                Any person who, on or in connection with any goods or services, or any container for
                goods, uses in commerce any word, term, name, symbol, or device, or any
                combination thereof, or any false designation of origin, false or misleading
                description of fact, or false or misleading representation of fact, which - (lXa) is
                likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
                connection, or association of such person with another person, or as to the origin,
                sponsorsl-rip, or approval of his or her goods, services, or commercial activities by
                another person . . .shall be liable in a civil action by any person who believes that he
                or she is likely to be damages by such act.

          68.      As a direct result of Plaintiff s longstanding use, advertising, marketing, promotion

and sale      of   souvenir merchandise bearing the City Marks, such marks have acquired

distinctiveness and secondary meaning among an appreciable segment of the consuming public,

who have come to identify and associate the City Marks with Plaintiff and its authorized licensees

and distributors.

           69.     Defendants' use   of the NYC NEW YORK CANNABIS Marks in                    interstate

commerce in connection with the marketing, distribution and sale of infringing merchandise that

is not approved by the City for sale to the general public constitutes a false designation of origin

andlor a false description or representation, including words or symbols tending falsely to describe

or represent the same, actionable under Sections 43(a) of the Lanham Act, 15 U.S.C. $ 1125(a).

          70.      Defendants have acted   willfully and purposely with the intention of trading upon

the valuable goodwill built up by Plaintiff in the City Marks by misleading the public into believing




                                                    24
           Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 25 of 29



that their products originate with the City, are licensed by the City, or are in some way sanctioned

by or affrliated with the City or its agencies.

           71.    Plaintiff has suffered, and will continue to suffer, irreparable injury by reason of

Defendant's infringing conduct, and has no adequate remedy at law.

           72.    By reason of the foregoing, the City has been injured in an amount not yet

ascertained and is entitled to injunctive relief and damages.




                                            COUNT III
                                     TRADEMARK DILUTION
                                    (N.Y.GEN. BUS. LAW$ 360-l)

           73.    The City repeats and re-alleges the allegations of paragraphs   1   throughT2 asthough

fully   set forth herein

           74.    New York General Business Law Section 360-l provides that

                  Likelihood of injury to business reputation or of dilution of the distinctive qualrty
                  of a mark or trade name shall be a ground for injunctive relief in cases of
                  infringement of a mark registered or not registered or in cases of unfair competition,
                  notwithstanding the absence of competition between the parties or the absence of
                  confusion as to the source of goods and services.

           75.    The City's Marks are inherently distinctive and, through many years of prominent

and continuous use by the City, have come to represent, worldwide, the highest standards of

quality.

           76.    Souvenir goods bearing the City Marks are widely distributed through the United

States and worldwide.

           77.    Defendant's use of the NYC NEW YORK CANNABIS Marks is likely to dilute

the distinctive quality of the City Marks within the meaning ofNew York. General Business Law

Section 360-1.

           78.    By reason of the foregoing, the City is entitled injunctive relief.

                                                    25
          Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 26 of 29




                                        COUNT IV
                           COMMON LAW TRADEMARK INFRINGEMENT
                                 AND UNF'AIR COMPETITION

          79      The City repeats and re-alleges the allegations of paragraphs   I through   78 as though


fully   set forth herein

          80.     Defendant's unauthorized and infringing use          of the NYC NEW YORK
CANNABIS Marks constitutes misappropriation and infringement of the City Marks under the

cornmon law of unfair competition.

          81.     By reason of the foregoing, the City has been injured in an amount not yet

ascertained.




                                          COUNT V
                                 TRADEMARK CANCELLATION
                                  (N.Y.GEN. BUS. LAW $ 360-h)

          82.     The City repeats and re-alleges the allegations ofparagraphs I through      8l   as   though

fully   set forth herein

          83.     New York General Business Law Sections 360-h (c) (6) and (d) provide, in relevant

part, that the New York Secretary of State shall cancel from the state register any trademark

registration conceming which a court of competent jurisdiction shall find that the registered mark

is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by

another person in the United States Patent and Trademark Office prior to the date of the filing             of

the application for registration by the registrant, or when a court of competent jurisdiction shall

order cancellation of the registration on any ground.

          84.     The registered marks issued to Defendant, as described paragraphs 38 to 40 and

collectively marked as Exhibit C hereto, are so similar to Plaintiff s registered City Marks as to

be likely to cause confusion or mistake or to deceive.

                                                    26
        Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 27 of 29




        85.       The City Marks, collectively marked as Exhibit A hereto, were registered with the

Unites States Patent and Trademark Office by the City prior to the date of the filing of the

application for the state trademark and service mark registrations for the NYC NEW YORK

CANNABIS Marks by Defendant.

        86.       By reason of the foregoing, the City is entitled to an order directing the cancellation

of the state trademark and service mark registrations for the NYC NEW YORK CANNABIS

Marks pursuant to New York General Business Law Section 360-h.

                  WHEREFORE' the City prays that this Court:

        A.        Declare that Defendant, by the acts complained           of herein, has infringed the

Plaintiff   s registered   City Marks and has competed unfairly with the City and its licensees, and

that the acts complained of herein will damage and diminish the distinctiveness of the City Marks

unless enjoined by this Court;

        B.        Order that Defendant, and all other persons acting in concert or participation with

them, be permanently enjoined from further acts of trademark infringement, dilution, or unfair

competition, and particularly from, in any manner, directly or indirectly:

                  (a)      using or otherwise infringing the City Marks;


                  (b)      using any mark or indicia that incorporates any of the City Marks;


                  (c)      manufacturing, distributing, circulating, selling, marketing, moving or

otherwise disposing        of merchandise bearing any simulation,     reproduction, counterfeit, copy,

colorable imitation or confusingly similar imitation of the City Marks, or marketing, advertising

or displaying their goods in any way that tends to deceive, mislead or confuse the public into

believing that Defendant's goods and services are in any way sanctioned by or affiliated with the

City or its agencies;


                                                    27
        Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 28 of 29



                (d)     using any false designation of origin or false description (including, without

limitation, any letters or symbols) which can, or is likely to, lead the trade or public to believe that

Defendant's goods or services are in any manner associated or connected with the City, or sold,

licensed, sponsored,.approved or authorized by the City;


                (e)     otherwise competing unfairly with the City, its agencies, or its authorized

licensees;


                (0      diluting the distinctive quality of the City Marks; and assisting, aiding or

abetting any other person or business entity in engaging in or performing any of the activities

referred to in subparagraphs (a) through (f) above.


        C.      Order that Defendant be required to deliver up for destruction all goods, packaging,

labels, wrappers, signs, literature, advertising and other material bearing the NYC NEW YORK

CANNABIS Marks or any other confusingly similar variations of the City Marks,                  as   well as all

manufacturing plates, screens, molds, matrices, or other equipment used to reproduce patches

bearing the NYC NEW YORK CANNABIS Marks.


        D.      Order that Defendant be required to account for and pay over to the City all gains,

profits and advantages realized from the sale of counterfeit and infringing merchandise;

        E.      Order that Defendant be directed to file with this Court and serve on Plaintiff         within

thirty (30) days after service of the injunction,   a   report in writing, under oath, setting forth in detail

the manner and form in which the Defendant has complied with the injunction;


        F.      Enterjudgment against Defendant for damages, in an amount to be determined, that

Plaintiff has sustained as a consequence of Defendant's acts of trademark infringement, unfair

competition, deceptive and unfair practices and trademark dilution, including trebled damages


                                                        28
       Case 1:21-cv-07862-JPO Document 1 Filed 09/21/21 Page 29 of 29



pursuant to Section 35 of the Lanham Act, 15 U.S.C. $ 1l17, and,          if the City   so elects, statutory

damages for its   willful infringement of Plaintiff s registered City Marks under       15 U.S.C. $ 1117;

plus Plaintiffs costs, expenses and reasonable attorney fees in connection with this action              as


provided in 15 U.S.C. $ 1117;


       G.      Find and declare that Defendant's New York State trademark and service mark

registrations for the NYC NEW YORK CANNABIS Marks, which are collectively marked and

attached as Exhibit C, are so similar to the City's prior registered City Marks as to be likely to

cause confusion, or mistake, or to deceive, and should therefore be cancelled pursuant to New

York General Business Law Section 360-h.

       H.      Grant such other, further and different relief as this Court deems just and proper.


                                         JURY DEMAND

      The City demands ajury trial of all issues triable by   a   jury.

Dated:         New York, New York
               September 21,2021

                                                      GEORGIA M. PESTANA
                                                      Corporation Counsel of the
                                                         City of New York
                                                      Attorneyfor Plaintiff
                                                      100 Church Street, Room 20-093
                                                      New York, New York 10007
                                                      Office:(2l2) 356-2036
                                                      Fax; (212) 356-2038
                                                      Cell: (917) 734-7906

                                                      By
                                                                  Gerald    Singleton
                                                                  Assistant                 Counsel




                                                 29
